      Case 5:19-cr-00159-EJD Document 28-4 Filed 06/22/20 Page 1 of 1



Arturo Reynoso Méndez
Address: Hacienda de la cumbre 62 int. 17, Tonalá, Jal.
Telephone: +52 (33) 38229873
22/03/2020

The Honorable Judge Edward J. Davila
United States District Court Judge
California Northern District Court
San Jose Courthouse, Courtroom 1—5th Floor
280 South 1st Street
San Jose, CA 95113

RE: USA vs Reyes Daniel Ruiz

Your Honor:

My name is Arturo Reynoso Méndez, currently I work as the manager of a software project
in Guadalajara, Jalisco, México. All my life I have been in México and working in
Guadalajara. I have known Reyes since childhood, we were classmates and friends in
kindergarten and elementary school, and although we did the rest of our education in
different schools, we never neglected our friendship.

Like Reyes, I am from Moyahua, Zacatecas, Mexico. In Moyahua, all the people knew him,
he is a very affectionate person with the inhabitants of the town. Reyes and I shared a lot
of time together, we had great anecdotes as friends, at the same time we shared curiosity
about technology issues (Electronics, Computing), which reinforced our friendship. We
liked to see and read articles of a technological nature. He was my best friend.

I found out that Reyes was involved in a somewhat serious topic, since I saw a news
online, and when I saw his name I was immediately stunned. I instantly contacted him to
find out the truth of the facts. I gave him all my moral support, it was everything I could do
from Mexico.

I know Reyes and I know that his curiosity about technology led him to make a mistake, a
mistake that himself has already confessed, but I also know that he would never misuse
any information that he has obtained. Therefore, I think Reyes is completely sorry for his
actions, thus I think he deserves another chance to correct his life.

Sincerely:
Arturo Reynoso Méndez.
